ORDER
PER CURIAM.
Father appeals the trial court’s judgment terminating his parental rights to his minor daughter, A.M.W. Father alleges the trial court erred because there was insufficient clear, cogent, and convincing evidence to terminate his parental rights under Section 211.447.2 RSMo.2000,1 Section 211.447.4(1)(b), Section 211.447.4(2), and Section 211.447.4(3), and to establish that termination was in the best interest of the child.
We have reviewed the parties’ briefs and the record on appeal.2 The trial court’s finding that Father failed to provide support for the child and, therefore, that grounds for termination exist under section 211.447.4(2), is supported by substantial clear, cogent, and convincing evidence. *80And, the trial court’s finding that termination was in the best interest of the child is supported by substantial evidence. An extended opinion reciting the detailed facts and restating the principles of law would have no precedential value nor serve any jurisprudential purpose. The parties, however, have been furnished with a memorandum, for their information only, explaining the reasons for our decision.
The judgment terminating Father’s parental rights as to A.M.W. is affirmed. Rule 84.16(b).

. All further statutory references are to RSMo.2000.


. Respondent’s Request for Leave to Supplement Legal File is granted.